DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.

Status
Claims 1, 2 and 5 are pending. Claim 1 was amended incorporate an amount range for the active agent and narrow the concentration range for the adjuvant. Claim 5 is withdrawn from further consideration. Claims 3, 4 and 6 are canceled. Accordingly, Claims 1 and 2 are examined.

Election/Restrictions
Applicant elected without traverse Group I drawn to a liquid composition and Septoria leaf blotch in the reply filed on 12/8/2020.

Priority
This application is a Continuation-in-Part of co-pending (abandoned) Application No. 16/507,619, filed on July 10, 2019, which claims the benefit under 35 U.S.C. § 119(a) to Application No. 2019-102242, filed in Japan on May 31, 2019.
Receipt of the certified JP-2019-102242 document is acknowledged.
Claim 4 contains a concentration (i.e., 500, 8000 ppm MFF) that is not mentioned in the parent Application No. 16/507,619. Therefore, it does not hold priority to any date prior to the actual filing date of the present Application, i.e., 6/2/2020.

Information Disclosure Statement
No Information Disclosure Statement(s) filed was filed with Applicant’s current submission.

Declaration under Rule 1.132
The Examiner acknowledges receipt of the Rule 1.132 Declaration of Yoshinao Sada ("SADA" Declaration) and has carefully considered the information provided therein.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Rejection maintain, slightly modified to address amendment - Claim 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 was amended to add the limitation “wherein a weight ratio of MFF to the oil adjuvant is within a range of 1:1.25 to 1:160”. Applicant has not pointed out where in the specification there is written description for this limitation. While there is support for a ratio of 1:0.1 to 1:650 or 1:10 to 1:160 (see specification 0012), this does not provide adequate support for MFF : oil adjuvant from 1:1.25 to 1:160.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


New Rejection - Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 106359395 A – IDS 9/24/2020) in view of Berg et al. (US 20170127668 A1).

Claimed Invention
The claims are drawn to a liquid composition comprising;
500-8000ppm mefentrifluconazole (MFF), 
0.3 to 8% by volume of an oil adjuvant (e.g., Crop oil concentrates (COC), methylated seed oil (MSO), or High Surfactant Oil Concentrates (HSOC)) (Claim 2), and 
water,
wherein a weight ratio of MFF to oil adjuvant is in the range of 1 : 1.25 to 1 : 160.

Prior art
Li teaches a pesticide composition comprising mefentrifluconazole (MFF) and benzovindiflupyr as actives in the fungicide. The composition comprises 2-80% weight percentage of the active ingredients that have a concentration ratio of MFF : benzovindiflupyr ranging from 20:1 to 1:20. See abstract, claims 1-2. The composition comprises adjuvants and excipients. Examples include, inter alia, dispersible oil suspensions, dispersible oils, oiling agent, and oil suspending agent. See p.2:56-60. One exemplified composition contains 1% MFF. See Example 8 bridging pages 5 and 6.

While Li teaches a composition containing MFF and excipients, Li does not expressly teach a) oil adjuvant or its concentration of 0.3-8% by volume, b) 500-8000ppm MFF, c) the claimed ratio of 1:1.25 to 1:160 MFF:oil adjuvant. However, the prior art suggests a) pesticide amounts can be optimized to kill fungi while reducing toxicity to plants; b) oil adjuvants for pesticide at overlapping concentrations of 0.1-10% adjuvant; and c) the ratios of MFF : adjuvant oil due to the optimization of active and the disclosed range of adjuvant oil.

Berg concerns producing agricultural oil-based (see abstract) adjuvant compositions for improving pesticide activity or application characteristics. See 0001. Adjuvants that are primarily oil based are typically crop oil concentrates (COC) (meets limitation of Claim 2) that contain a high concentration of phytobland emulsifiable crop oil and non-ionic surfactant. See 0003. In certain embodiments, a process is provided for producing an adjuvant from a formulated concentrate which when diluted in water, glycols or other chemistry, results in faster penetration of the active ingredient (fertilizer, pesticide, or the like) into a target crop or pest. See 0029. Berg discloses a dilution rate with one or more chemistries configured for field application is from 0.1% to 10% by volume of adjuvant concentrate (overlaps and meets oil adjuvant concentration of Claim 1) to 1% by volume chemistries (i.e., 10,000 ppm). See 0062; Claim 29. 

Regarding a) oil adjuvant and its concentration of 0.3-8% by volume
One of ordinary skill in the art would have found it obvious to combine the COC oil adjuvant and water of Berg with the active ingredients of Li, i.e., MFF and benzovindiflupyr. The combination of an oil adjuvant of Berg with the active agents would have been obvious because Berg teaches that the adjuvant from a formulated concentrate that, when diluted in water, results in faster penetration of the active ingredient into a target crop or pest. Berg teaches the amount of adjuvant oil includes 0.1-10%. See 0062; Claim 29. One of ordinary skill in the art would have found it obvious to combine the claimed amount (0.3-8%) of adjuvant composition because Berg teaches COC as an oil adjuvant (0.1-10%) suitable for delivering fungicidal agents to crops. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Thus, the claimed concentration is rendered obvious by the teaching of 0.1-10% adjuvant, which overlaps (0.3-8%). 


Regarding b) 500-8000ppm MFF
Li teaches MFF and benzovindiflupyr are present at a concentration ratio of 20:1 to 1:20 and Berg teaches 1% by volume of active is combined with the oil adjuvant and water. Thus, suggesting MFF at a concentration range of 0.05-1% MFF or 500-10000ppm (calculated by adding 20:1 to 1:20 ratio of MFF: benzovindiflupyr as the active disclosed by Li at a total concentration of 1% active as disclosed by Berg). As such, the claimed concentration of 500-8000ppm MFF would have been obvious to one of ordinary skill in the art because it overlaps with the concentration of 500-10000ppm MFF suggested by the prior art.  Again, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). 

Regarding c) the claimed ratio of MFF:adjuvant of 1:1.25 to 1:160.
While Li and Berg suggest a liquid composition comprising 500-10000ppm mefentrifluconazole (MFF) and 0.1 to 10% by volume of an oil adjuvant (e.g., COC), their combination does not expressly teach the claimed ratio of 1:1.25 to 1:160 (i.e., 0.8 to 0.00625) MMF:adjuvant. However, as outlined above, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Here, Li and Berg suggest a MFF:adjuvant ratio that overlaps the claimed ratio. The MFF:adjuvant ratio of 0.005-10 suggested by Li and Berg overlaps the claimed ratio ranging from 0.8 to 0.00625 MFF:adjuvant (i.e., 1:1.125 to 1:160). 

Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   

Response to arguments and 7/26/2021 Declaration
Applicant argues at page 10 that none of the references teach he ratio of MFF:COC of 1:125 to 1:160. Berg teaches the concentration of 0.1-10% of adjuvant as a suitable concentration and further suggests 1.0% of the fungicide (see 0062) and would have found it obvious to make a composition with these disclosed concentrations as they are clearly taught by the prior art. This suggests a ratio that is overlapping of the claimed ratio, i.e., MFF : COC of 1 : 0.1-10. Thus the claimed ratio of Claim 6 is rendered obvious by the prior art.

Applicant argues that the claimed invention provides a superior effect because it does not unfavorably retard the growth of crop when MFF is mixed with an adjuvant oil at particular concentrations. The claimed invention is not commensurate in scope with the data proffered to demonstrate unexpected results. The experiments provided contain the trade mark products, AGRIDEX® and SUNDANCE® II. AGRI-DEX® (contains COC as well as 17% of surfactant and 1% of other components, manufactured by Helena – see instant specification) and SUNDANCE® II (contains surfactants) comprise other agents other than COC and MSO, respectively, including surfactants. Thus, the evidence is not commensurate in scope with the claimed invention, which broadly encompasses compositions comprising mefentrifluconazole and any oil adjuvant in a concentration of 0.3% to 8% by volume.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11/033,030 in view of Berg et al. (US 20170127668 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because both references are drawn to liquid compositions containing MFF, water and an additional excipient. While the patent claims includes NIS (nonionic surfactant), they do not teach oil adjuvant. However, Berg teaches the use of agricultural oil-based (see abstract) adjuvant compositions for improving pesticide activity or application characteristics. See 0001. Adjuvants that are primarily oil based are typically crop oil concentrates (COC) (meets limitation of Claim 2) that contain a high concentration of phytobland emulsifiable crop oil and non-ionic surfactant. See 0003. In certain embodiments, a process is provided for producing an adjuvant from a formulated concentrate which when diluted in water, glycols or other chemistry, results in faster penetration of the active ingredient (fertilizer, pesticide, or the like) into a target crop or pest. See 0029. Berg discloses a dilution rate with one or more chemistries configured for field application is from 0.1% to 10% by volume of adjuvant concentrate (overlaps and meets oil adjuvant concentration of Claim 1) to 1% by volume chemistries (i.e., 10,000 ppm). See 0062; Claim 29. 
One of ordinary skill in the art would have found it obvious to combine the COC oil adjuvant and water of Berg with MFF of the patent claims. The combination of an oil adjuvant of Berg with the active agent would have been obvious because Berg teaches that the adjuvant from a formulated concentrate that, when diluted in water, results in faster penetration of the active ingredient into a target crop or pest. Berg teaches the amount of adjuvant oil includes 0.1-10%. See 0062; Claim 29. One of ordinary skill in the art would have found it obvious to combine the claimed amount (0.3-8%) of adjuvant composition because Berg teaches COC as an oil adjuvant (0.1-10%) suitable for delivering fungicidal agents to crops. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Thus, the claimed concentration is rendered obvious by the teaching of 0.1-10% adjuvant, which overlaps (0.3-8%). The patented claims teaches that the amount of MFF is adjusted within a particular ratio compared to the amount of the surfactant. One of ordinary skill in the art would have reasonably sought to adjust the concentration of MFF to the oil adjuvant amount because it contains nonionic surfactant (see 0003) to which the concentration of MFF would be adjusted to.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629      

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629